UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
BEATA MARIANA                       )
DE JESUS MEJIA-MEJIA,               )
                                    )
            Plaintiff,              )
                                    )
            v.                      )                 Civil Action. No. 18-1445 (PLF)
                                    )
U.S. IMMIGRATION AND                )
CUSTOMS ENFORCEMENT, et al.,        )
                                    )
            Defendants.             )
____________________________________)


                                              ORDER

                For the reasons set forth in the Opinion issued this same day, it is hereby

                ORDERED that the motions to dismiss the Amended Complaint filed by the

defendants sued in their official capacities [Dkt. Nos. 19, 20] and by the defendants sued in their

individual capacities [Dkt. No. 53] are GRANTED; it is

                FURTHER ORDERED that the motion filed by plaintiff for declaratory relief and

permanent injunction [Dkt. No. 16] is DENIED; and it is

                FURTHER ORDERED that this case is DISMISSED. The Clerk of the Court is

directed to close this case.

                This is a final appealable order. See FED. R. APP. P. 4(a).

                SO ORDERED.

                                                              ___________________________
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge
DATE: September 26, 2019